STONE, C. J.
Charges four and five, asked for defendant, were severally refused, and the defendant excepted severally. Each is faulty. A conspiracy to take life, and an attempt to carry it into effect, do not, without more, justify the taking of the iife of the person thus attempting. Such attempt, to justify a killing, must be attended with an actual or seeming ability to carry it into effect; and the danger must be, or appear to be, so imminent, as thatit can not be otherwise eluded, or, at least, can not be without exposing the party assailed to increased peril, by flight, or other attempted escape. Life must not be taken, except in extreme cases, when there is no other apparent means of escape from what appears to be imminent peril to life or limb. Less than this does not meet the conditions of self-defense. — Mitchell v. The State, 60 Ala. 26 ; DeArman v. The State, 71 Ala. 351; Storey v. The State, Ib. 329. The fifth charge asked pretermits all mention of other modes of escape, which may have been open to defendant, and which it was his duty to have resorted to, if available, before taking life.
Affirmed.